Citation Nr: 1312679	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a right shoulder injury, including but not limited to acromioclavicular (AC) joint separation and arthritis.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied claims of service connection for intervertebral disc syndrome and a right shoulder disability on the basis that new and material evidence had not been received to reopen these previously denied claims.  

In March 2010, the Veteran testified at personal hearing before a Decision Review Officer at the RO.  A copy of the transcript is associated with the claims file.

During the course of the appeal, in February 2012, the Veteran's representative notified VA that the Veteran had moved to New Mexico. Therefore, jurisdiction of the file was transferred to the Albuquerque RO.

The reopened claims of service connection for a right shoulder disability and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1969 rating decision, the RO denied entitlement to service connection for a right shoulder disability based on a finding that the Veteran had a pre-existing right shoulder AC joint separation, post-operative, with arthritis, which was not aggravated by service.  

2.  In June 1979, the RO reopened the Veteran's claim of service connection for residuals of a right shoulder injury, but denied the claim on the merits; the Veteran timely appealed this determination and the Board denied the claim of service connection for a right shoulder disability by aggravation in an August 1980 decision.  

3.  The evidence associated with the claims file since August 1980 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for residuals of a right shoulder disability to include AC joint separation and arthritis.  

4.  In an unappealed June 1969 rating decision, the RO denied entitlement to service connection for a back injury based on a finding that the Veteran had a congenital anomaly of L5-S1.  

5.  In an unappealed October 1976 rating decision, the RO denied entitlement to service connection for a back disability on the basis that new and material evidence had not been received to reopen the previously denied claim.  

6.  The evidence associated with the claims file since October 1976 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The Board's August 1980 denial of service connection for a right shoulder disability by aggravation is final.  38 U.S.C.A. § 7104 (West 2002); 38. C.F.R. 
§ 20.1100 (2012).

2.  As new and material evidence has been received, the claim of service connection for the residuals of a right shoulder injury, to include AC joint separation and arthritis is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The RO's June 1969 and October 1976 denials of service connection for a lumbar spine disability are final.  38 U.S.C.A. § 7105 (West 2002); 38. C.F.R. 
§ 20.1103 (2012).

4.  As new and material evidence has been received, the claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for aggravation of a pre-existing shoulder injury in service; and, for a lumbar spine disability that he asserts had its onset during service.  As noted above, these claims were previously denied by the RO, and in the case of the shoulder, the claim was appealed and denied by the Board in August 1980.  Thus, in order to address the underlying service connection issues, the finally denied claims must first be reopened based upon new and material evidence.

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claims of service connection for:  (1) the residuals of a right shoulder injury to include an AC joint separation and arthritis; and, (2) a lumbar spine disability, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, these matters are subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

II.  New and Material Evidence  

In an unappealed June 1969 rating decision, the RO denied entitlement to service connection for a right shoulder disability based on a finding that the Veteran had a pre-existing right shoulder AC joint separation, post-operative, with arthritis, which was not aggravated by service.  In June 1979, the RO reopened the Veteran's claim of service connection for residuals of a right shoulder injury, but denied the claim on the merits; the Veteran timely appealed this determination and the Board denied the claim of service connection for a right shoulder disability by aggravation in an August 1980 decision.  

Likewise, in an unappealed June 1969 rating decision, the RO denied entitlement to service connection for a back injury based on a finding that the Veteran had a congenital anomaly of L5-S1.  In an unappealed October 1976 rating decision, the RO denied entitlement to service connection for a back disability on the basis that new and material evidence had not been received to reopen the previously denied claim.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  With regard to the right shoulder, at the time of the initial denial of service connection in 1969, the RO determined that the Veteran entered service with arthritis from a pre-existing shoulder injury; and, the pre-existing disability was not aggravated in service.  In June 1979, the RO reopened the Veteran's claim finding that new and material evidence had been received; however, the Board subsequently determined, in its August 1980 decision, that the Veteran had a pre-existing shoulder injury that was not aggravated in service.  

With regard to the lumbar spine, at the time of the initial denial of service connection for a lumbar spine disability in 1969, the RO attributed the Veteran's lumbar spine disability to a congenital abnormality at L5-S1 that was unrelated to service.  At the time of the most recent final denial, in October 1976, the RO determined that new and material evidence had not been received to reopen the previously denied claim.

Pertinent evidence of record at the time of the initial June 1969 rating decision, and at the time of the October 1976 rating decision (in the case of the lumbar spine claim) and August 1980 (in the case of the right shoulder claim) included service treatment records (STRs), and post-service VA records and examination reports dating back to 1969 and continuing through 1976.  These records collectively showed that the Veteran reported a pre-service injury and surgical repair of the right shoulder at the time of entry into service and was treated in service for shoulder pain.  The VA examinations and x-rays of June 1969 and October 1976 provide medical evidence of a post-service disability involving post-surgical changes of the right AC joint and arthritis.   

With regard to the lumbar spine, the STRs and post-service VA and private medical evidence from 1969 to 1976 shows that the Veteran first sought treatment for back pain in service in 1968, but no back disability was noted at the time of discharge from service.  The Veteran was treated for back pain at a private facility about one month after discharge from service.  A June 1969 VA examination report indicates that the Veteran had a L5-S1 congenital anomaly.  

Since the RO's October 1976 final denial of service connection for a lumbar spine disability, and the Board's August 1980 final denial of service connection for residuals of a right shoulder injury, evidence has been added to the claims file.  This evidence includes statements from the Veteran; additional private treatment records, including medical treatment for injuries suffered in a fall in 1975 and car accident in 1977; an August 2009 statement from the Veteran's surgeon who opined that the Veteran did not, in fact, have a birth defect, or congenital condition with regard to his lumbar spine; a copy of the transcript of the March 2010 personal hearing, which details the Veteran's assertions; an August 2010 VA report of examination of the spine and right shoulder, with a medical opinion; additional private treatment records from 1971 to 1976 from a medical center in Minnesota; additional private treatment records from Dr. Z from June 2005 to August 2009; records from the Social Security Administration (SSA) used by them to evaluate a claim for Social Security disability benefits; and a November 2012 private examination and medical opinion from Dr. D.  

The above evidence is new because it was not of record at the time of the October 1976 RO decision or the August 1980 Board decision; and, it is not redundant of evidence previously considered.  Additionally, the evidence is material to the Veteran's claims because when viewed together, along with the other evidence of record, it raises a reasonable possibility of substantiating the claims of service connection for residuals of a right shoulder injury and service connection for a lumbar spine disability.  In essence, the evidence raises the possibility that the Veteran's in-service back pain may not have been due to a congenital defect; and, it raises a reasonable possibility that the Veteran may have had residuals other than arthritis as a result of his pre-service right shoulder injury and repair; and, that he may have aggravated the right shoulder during service.  

Given the new evidence; and, presuming the credibility of the Veteran's statements for the purpose of reopening the claim, the additional evidence is new and material.  Specifically this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claims, as the records suggests that the Veteran may have a pre-existing post-operative right shoulder residual that was aggravated during service beyond its natural progression; and, that the Veteran may have a current lumbar spine disability that is related to service, or had its onset during service, and which may not be congenital.  Therefore, the claims of service connection for a lumbar spine disability and for residuals of a right shoulder injury with arthritis must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for residuals of a right shoulder disability having been received, the claim is reopened.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a lumbar spine disability having been received, the claim is reopened.  

REMAND

Having reopened the Veteran's claims of service connection for residuals of a right shoulder AC joint separation with arthritis and a lumbar spine disability, the Board has jurisdiction to review the issue de novo, based on the whole record.  Further evidentiary development is necessary. 


Right Shoulder

The Veteran has consistently asserted that any residuals from his pre-service repair of the right AC joint separation were aggravated during service beyond any natural progress.  Currently, there are unanswered medical questions, triggering the need for a new, comprehensive VA examination that takes into account all of the evidence of record in order to fully and adequately address the unanswered medical questions and to reconcile the conflicting medical evidence of record as summarized below.  

In an August 2010 VA examination report, the examiner opined that the Veteran's pre-existing right shoulder injury was not permanently aggravated by service.  The examiner reasoned that while the Veteran's military duties may have acutely aggravated his [right shoulder] symptoms, there was no specific [in-service] injury which caused permanent aggravation [of the pre-service right shoulder injury].  The examiner stated, "The Veteran simply was not able to perform the military duties secondary to his prior injury (1961 - AC separation and surgery).  His symptomatology was normal progression of his pre-existing condition."  

However, the examiner noted a diagnosis of residuals of AC separation right shoulder status post suture fixation with DJD, and referred to the current, August 2010 x-ray findings showing postoperative change of the right acromion with acromioclavicular joint separation, in addition to degenerative changes of the right shoulder.  The x-ray study also noted postoperative change consisting of multiple discontinuous suture wires at the acromin with several well corticated osseous fragments.  

Notably, a June 1969 x-ray report taken in conjunction with the June 1969 VA examination notes "fragmented wire sutures in place.  No motion or separation demonstrated by weight-bearing" with regard to the previous surgical repair of the right AC separation.  Later, in a more detailed October 1976 x-ray report, it is noted that, "[t]here is overlying metallic suture; there is some cystic, resorptive appearance of the acromion process at the AC joint.  This mostly appears marginated and could represent some postsurgical or motion defect about the metallic suture."

The Veteran has consistently asserted that an x-ray was taken shortly after service showing that his suture wires were broken.  No medical professional has addressed whether the finding of fragmented sutures in 1969, or possible post surgical defect in 1976, is evidence of a permanent worsening of the disability.  This issue must be addressed by a medical examiner.  

A private examination and opinion provided by Dr. D in November 2012 is contradictory to the VA opinion of August 2010.  Dr. D opined that it was at least as likely as not that the Veteran's time in the military aggravated his right shoulder condition beyond the normal progression of the disease.  Dr. D essentially reasoned that it appeared from the service treatment records that an in-service surgical repair was contemplated but not executed, and that the Veteran was released from service instead.  No further explanation or reasoning was offered.

Lastly, Social Security Administration disability records provide additional private medical evidence with regard to the Veteran's other physical disabilities, including a cervical spine disability and other injuries suffered as a result of a 14-foot fall onto concrete in September 1975, and an automobile accident in 1977.  These records suggest that the Veteran had pain in the right shoulder at that time that was not related to either the fall in 1975 or the car accident in 1977.  See tabbed records in Volume 2 of the paper claims file.

As the current opinions of record do not address all of these facts, a new examination and opinion are required.
 
Lumbar Spine

The Veteran's June 1969 x-ray of the lumbar spine indicated "transitional L5 (bilaterally sacralized); otherwise normal."  This finding was interpreted in the overall VA examination report as a "congenital anomaly."  However, in an August 2009 memorandum, the Veteran's private surgeon, Dr Z, indicated that he performed surgery on the Veteran's spine in March 2009 for a severely degenerative joint at the L4-L5 level with severe stenosis and lumbar radiculopathy.  Dr. Z stated, "[i]n no way was this a birth defect or a congenital condition but rather a degenerative condition resulting in closure of his spinal canal and severe joint arthropathy."  

This evidence was of record at the time of the VA examination in August 2010; and, it is in complete contrast to the 1969 findings that show the Veteran had a congenital defect at L5.  On examination, the VA examiner should, to the extent possible, reconcile these conflicting findings/opinions.  

The August 2010 VA examiner noted that although the Veteran was treated for back pain during service, "he no longer reported back pain on his exit physical [in] 11/68, therefore, the acute strain resolved."  Importantly, however, a review of the STRs shows that the Veteran was not provided with a Report of Medical History to fill out at the time of his discharge.  It appears that the exit physical only consisted of the Report of Examination, which is filled out by the examiner, not the Veteran.  Thus, it is possible that the Veteran did not have an opportunity to report ongoing back pain at the time of his discharge.  That notwithstanding, the examiner at discharge did not note a back disability at that time.  

The August 2010 examiner also stated that, "while his current lumbar spine condition may not be related to [the Veteran's] congenital findings, it also is not secondary to his military service."  This statement suggests that the examiner may not have been aware of the August 2009 memo from the Veteran's surgeon at the time of the August 2010 examination.  That leaves open the possibility that the August 2010 VA examiner's examination, diagnosis and opinion do not accurately reflect the current nature, extent and severity of the Veteran's low back disability.  As such, a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one, should be accomplished.  

In addition to the VA examination on remand, any pertinent private and/or VA treatment records generated since August 2009 should be obtained.  
In light of the conflicting medical evidence of record, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his right shoulder disability and lumbar spine disability since August 2009.  In particular, the Veteran should provide, or authorize VA to obtain, any pertinent private records which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).   

2.  Associate with the claims file or Virtual VA relevant VA medical treatment records pertaining to the Veteran not already of record.  

3.  After the development in the above paragraphs is completed, to the extent possible, schedule the Veteran for an appropriate VA orthopedic examination regarding his claims of service connection for residuals of a right shoulder AC separation repair with arthritis and a lumbar spine disability.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail, including x-ray studies, and if necessary, an MRI.  

With regard to the right shoulder, the examiner is specifically requested to set forth all appropriate diagnoses for any current right shoulder disability found and describe the manifestations of each.  

The examiner is asked to render opinions as to the following:

a.  Whether any diagnosed right shoulder disability clearly and unmistakably pre-existed service, and, whether any pre-existing condition clearly and unmistakably permanently worsened during service beyond the natural progression of the disability.  

b.  The examiner is requested to reconcile the conflicting medical opinions regarding aggravation, with a discussion of whether the 1969 and 1976 x-rays represent a worsening of the Veteran's pre-service condition. 

In that regard, the examiner's attention is directed to the service treatment records; the June 1969 x-ray (fragmented sutures); the October 1976 x-ray (possible post-surgical defect); the August 2010 VA negative opinion; the November 2012 private positive opinion; and the Veteran's credible reports of continuity of symptomatology since service.  

With regard to the lumbar spine, the examiner is specifically requested to set forth all appropriate diagnoses for any current lumbar spine disability found and describe the manifestations of each.

The examiner is asked to render opinions as to the following:

c.  whether it is at least as likely as not (a 50 percent or higher probability) that any diagnosed back disability had its onset during service or is otherwise related to any injury, disease or other event in service.  

In that regard, the examiner's attention is directed to the service treatment records; the June 1969 VA examination and x-ray report noting a congenital anomaly at L5; the August 2009 private medical report indicating that there was no congenital defect; the August 2010 VA negative opinion; the November 2012 private positive opinion; and the Veteran's credible reports of continuity of symptomatology since service.  

The examiner is reminded that the term "clear and unmistakable" means obvious and manifest.  By contrast, the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The underlying reasons for all opinions requested must be included in the report. 

4.  Ensure that the information and opinions provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


